DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 06/17/2022.
Claims 1-9 are cancelled per the amendment.
Claims 10-20 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12, 15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 7 and 8 of U.S. Patent No. 10,720,867. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 7 and 8 of the patent No. 10,720,867 anticipate the claims 10-12, 15, 19 and 20 of the instant application (See the table below).




Claims of instant application
SN 16/902,741
Claims of instant application
Patent No. 10,720,867
10. A motor controller coupled to an electric motor and configured to:

transmit a no-spin signal commanding the electric motor not to spin;

continuously apply voltage to the electric motor while the electric motor is not spinning in response to the no-spin signal;

receive temperature information associated with a temperature of the electric motor;

compare the temperature information to a predetermined threshold temperature to determine whether the temperature is at a sufficient level to prevent icing; and

when the temperature information is below the predetermined threshold, adjust the voltage applied to the electric motor to increase induced current therein while the electric motor is not spinning in response to the no-spin signal to maintain the temperature of the electric motor at the sufficient level to prevent icing.










The broadly claimed instant application is thought by the parent case and the difference is highlighted as shown.

11. The motor controller of Claim 10, wherein to receive temperature information, said motor controller is further configured to at least one of receive temperature information from a temperature sensor coupled to the electric motor or generate a temperature estimation.

12. The motor controller of Claim 10, wherein to adjust the voltage applied to the electric motor, said motor controller is further configured to determine an amplitude of the current to apply to the electric motor based on at least one of a minimum external ambient temperature needed to be overcome, a target internal ambient temperature, or a unit size of the electric motor.



15. A motor controller coupled to an electric motor and configured to:

transmit a no-spin signal commanding the electric motor not to spin;

continuously apply voltage to the electric motor while the electric motor is not spinning in response to the no-spin signal;

receive temperature information associated with a temperature of the electric motor;

compare the temperature information to a predetermined threshold temperature to determine whether the temperature is at a sufficient level to prevent icing; and

when the temperature information is below the predetermined threshold, adjust the voltage applied to the electric motor to increase induced current therein while the electric motor is not spinning in response to the no-spin signal to cause movement in the electric motor to prevent icing.












The broadly claimed instant application is thought by the parent case and the difference is highlighted as shown.

19, The motor controller of Claim 15, wherein to receive temperature information, said motor controller is further configured to receive temperature information from a temperature sensor coupled to the electric motor.



20. The motor controller of Claim 15, wherein to receive temperature information, said motor controller is further configured to generate a temperature estimation.
6. A motor controller coupled to an electric motor and configured to: 

transmit a no-spin signal commanding the electric motor not to spin; 

continuously apply voltage to the electric motor while the electric motor is not spinning in response to the no-spin signal; 

receive temperature information associated with a temperature of the electric motor; 

compare the temperature information to a predetermined threshold temperature to determine whether the temperature is at a sufficient level to prevent icing; and 

adjust the voltage applied to the electric motor to increase induced current therein while the electric motor is not spinning in response to the no-spin signal when the temperature information is below the predetermined threshold, wherein to adjust the voltage applied to the electric motor, said motor controller is configured to increase the voltage applied to the electric motor without causing the electric motor to spin by one of (i) inducing the current in only one phase of a plurality of phases of motor windings associated with the electric motor, or (ii) applying current to at least two phases of the plurality of phases of motor windings associated with the electric motor.





7. The motor controller of claim 6, wherein to receive temperature information, said motor controller is further configured to at least one of receive temperature information from a temperature sensor coupled to the electric motor or generate a temperature estimation.

8. The motor controller of claim 6, wherein to adjust the voltage applied to the electric motor, said motor controller is further configured to determine an amplitude of the current to apply to the electric motor based on at least one of a minimum external ambient temperature needed to be overcome, a target internal ambient temperature, or a unit size of the electric motor.



6.  A motor controller coupled to an electric motor and configured to: 

transmit a no-spin signal commanding the electric motor not to spin; 

continuously apply voltage to the electric motor while the electric motor is not spinning in response to the no-spin signal; 

receive temperature information associated with a temperature of the electric motor; 

compare the temperature information to a predetermined threshold temperature to determine whether the temperature is at a sufficient level to prevent icing; and 

adjust the voltage applied to the electric motor to increase induced current therein while the electric motor is not spinning in response to the no-spin signal when the temperature information is below the predetermined threshold, wherein to adjust the voltage applied to the electric motor, said motor controller is configured to increase the voltage applied to the electric motor without causing the electric motor to spin by one of (i) inducing the current in only one phase of a plurality of phases of motor windings associated with the electric motor, or (ii) applying current to at least two phases of the plurality of phases of motor windings associated with the electric motor.






7. The motor controller of claim 6, wherein to receive temperature information, said motor controller is further configured to at least one of receive temperature information from a temperature sensor coupled to the electric motor or generate a temperature estimation.

7. The motor controller of claim 6, wherein to receive temperature information, said motor controller is further configured to at least one of receive temperature information from a temperature sensor coupled to the electric motor or generate a temperature estimation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Greetham (US Pub No. 2014/0009099 A1).
As to Claim 10, Greetham in his teachings as shown in Fig.1-7 discloses a motor controller coupled to an electric motor (a control system # 4 connected to an electric motor #3 that comprises a motor controller #14 – See [0024] and [0033]) and configured to: 
transmit a no-spin signal (Fig.5, output of #S31 – NO) commanding the electric motor not to spin (…if the temperature within the motor system 1 is less than T_MIN or greater than T_MAX (step S31), the controller 14 makes no attempt to start the motor 3…See [0045]); 
continuously apply voltage to the electric motor while the electric motor is not spinning in response to the no-spin signal (Fig. 1 shows the electric motor (3) connected to the DC supply (2)).;
receive temperature information associated with a temperature of the electric motor (…The controller 14 begins by first sensing the TEMP signal (step S30), which provides a measure of the temperature within the motor system 1…See [0045};
compare (Fig.5, item #S31) the temperature information to a predetermined threshold temperature to determine whether the temperature is at a sufficient level to prevent icing (…The motor system 1 operates over a temperature range defined between a lower threshold, T_MIN, and an upper threshold, T_MAX. Accordingly, if the temperature within the motor system 1 is less than T_MIN or greater than T_MAX (step S31), the controller 14 makes no attempt to start the motor 3…See [0045] and see also [0003]); and
when the temperature information is below the predetermined threshold, adjust (Fig.5, item #S33) the voltage applied to the electric motor to increase induced current (intended use) therein while the electric motor is not spinning in response to the no-spin signal to maintain the temperature of the electric motor at the sufficient level to prevent icing (…if the temperature within the motor system 1 is less than T_MIN or greater than T_MAX (step S31), the controller 14 makes no attempt to start the motor 3…If the temperature is greater than T_MIN but less than a preheat threshold, T_PH (step S32), the controller 14 executes a preheat routine (step S33). Otherwise, the controller 14 executes a drive-forward routine (step S34) …See [0045], [0057] and [0063]).
As to Claim 11, Greetham discloses the motor controller of Claim 10, wherein to receive temperature information, said motor controller is further configured to at least one of receive temperature information from a temperature sensor coupled to the electric motor or generate a temperature estimation (See [0032] and [0043]- [0045]).
As to Claim 12, Greetham discloses the motor controller of Claim 10, wherein to adjust the voltage applied to the electric motor, said motor controller is further configured to determine an amplitude of the current to apply to the electric motor based on at least one of a minimum external ambient temperature needed to be overcome, a target internal ambient temperature, or a unit size of the electric motor (See [0043]- [0045]).
As to Claim 13, Greetham discloses the motor controller of Claim 10, further configured to apply current to only one phase of a plurality of phases of motor windings associated with the electric motor (See [0026]- [0029]).
As to Claim 14, Greetham discloses the motor controller of Claim 10, further configured to transmit the no-spin signal in response to receiving a stop signal (NO-See [0045]).
As to Claim 15, Greetham in his teachings as shown in Fig.1-7 discloses a motor controller coupled to an electric motor (a control system # 4 connected to an electric motor #3 that comprises a motor controller #14 – See [0024] and [0033]) and configured to: 
transmit a no-spin signal (Fig.5, output of #S31 – NO) commanding the electric motor not to spin (…if the temperature within the motor system 1 is less than T_MIN or greater than T_MAX (step S31), the controller 14 makes no attempt to start the motor 3…See [0045]); 
continuously apply voltage to the electric motor while the electric motor is not spinning in response to the no-spin signal (Fig. 1 shows the electric motor (3) connected to the DC supply-2);
receive temperature information associated with a temperature of the electric motor (…The controller 14 begins by first sensing the TEMP signal (step S30), which provides a measure of the temperature within the motor system 1…See [0045};
compare (Fig.5, item #S31) the temperature information to a predetermined threshold temperature to determine whether the temperature is at a sufficient level to prevent icing (…The motor system 1 operates over a temperature range defined between a lower threshold, T_MIN, and an upper threshold, T_MAX. Accordingly, if the temperature within the motor system 1 is less than T_MIN or greater than T_MAX (step S31), the controller 14 makes no attempt to start the motor 3…See [0045] and see also [0003]); and
when the temperature information is below the predetermined threshold, adjust (Fig.5, item #S33) the voltage applied to the electric motor to increase induced current (intended use) therein while the electric motor is not spinning in response to the no-spin signal to cause movement in the electric motor to prevent icing (…if the temperature within the motor system 1 is less than T_MIN or greater than T_MAX (step S31), the controller 14 makes no attempt to start the motor 3…If the temperature is greater than T_MIN but less than a preheat threshold, T_PH (step S32), the controller 14 executes a preheat routine (step S33). Otherwise, the controller 14 executes a drive-forward routine (step S34) …See [0045], [0057] and [0063]).
As to Claim 16, Greetham discloses the motor controller of Claim 15, wherein to adjust the voltage applied to the electric motor, said motor controller is further configured to induce current in at least two phases of a plurality of phases of motor windings associated with the electric motor (See [0026]- [0029]).
As to Claim 17, Greetham discloses the motor controller of Claim 16, wherein to apply the voltage to the at least two phases, said motor controller is further configured to induce current in at least two phases at a twitch frequency to twitch the electric motor to prevent ice formation (See Fig.5 and [0043] - [0045]).
As to Claim 18, Greetham discloses the motor controller of Claim 17, wherein said motor controller is further configured to determine the twitch frequency based on at least one of a minimum temperature, a condensation level, or a unit size of the electric motor (See [0010] and [0043]- [0045]).
As to Claim 19, Greetham discloses the motor controller of Claim 15, wherein to receive temperature information, said motor controller is further configured to receive temperature information from a temperature sensor coupled to the electric motor (See [0032] and [0043]- [0045]).
As to Claim 20, Greetham discloses the motor controller of Claim 15, wherein to receive temperature information, said motor controller is further configured to generate a temperature estimation (See [0032] and [0043]- [0045]).

Response to Arguments/Remarks
As to applicant’s argument “…The rejection of Claims 1-9 under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Publication No. 2014/0265974 (Chretien) is respectfully traversed. Claims 1-9 are cancelled herein. Therefore, Applicant respectfully requests the § 102(a)(1) rejection of Claims 1-9 be withdrawn. The rejection of Claims 10-20 under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Publication No. 2014/0009099 (Greetham) 1s respectfully traversed… Greetham fails to anticipate each and every recitation of Claims 10 and 15. Specifically, according to Greetham, when the temperature is below a nominal operating threshold, the controller (14) does not drive the rotor (5) — specifically, no signal whatsoever is applied to the motor. Therefore, Greetham does not disclose (1) a no-spin signal transmitted to the motor such that the motor does not spin, nor (ii) voltage continuously applied to the motor while the motor is not spinning. In direct contrast to these recitations, Greetham discloses performing no action whatsoever with respect to the motor, when the temperature is below the nominal operating threshold. Accordingly, claims 10 and 15 are unanticipated by Greetham. Claims 11-14 likewise are unanticipated by Greetham at least for their dependence from Claim 10, and Claims 16-20 likewise are unanticipated by Greetham at least for their dependence from Claim 15. For at least the reasons set forth above, Applicant respectfully requests the § 102(a)(1) rejection of Claims 10-20 be withdrawn… Claims 10-12, 15, and 19-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 6-8 of U.S. Patent No. 10,720,867. Applicant will consider the filing of a terminal disclaimer once the application is otherwise in condition for allowance…”
	In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s allegation. In contrary to applicant’s allegation, Greetham clearly teaches that as shown by at least Fig.5, #S31 that the controller outputs a No- signal or makes a no attempt to start the motor (See also [0045]). Furthermore, it is also thought by Greetham that during the execution of the preheat routine (S33, S43), the controller 14 the controller 14 increases periodically the current limit until an upper threshold is reached and energises the phase winding 7 in a direction that drives the rotor backwards (see also [0057] and [0063] and Fig.7). Hence, voltage/current is continuously applied to the motor. As to the double patent rejection, the rejections are also maintained as shown above.  However, the rejections of the claims of 1-9 are withdrawn per the cancellation of the claims. Therefore, the rejection of the independent claims 10 and 15 are anticipated by Greetham and maintained along with its respective dependent claims. In conclusion, applicant's arguments filed on 06/17/2022 have been fully considered but they are not persuasive to reverse the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846